DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 7/14/2022 has been entered. Claims 31-38, 48, 50-54, 57-66 and 68-72 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the non-final Office Action mailed 4/14/2022.

Terminal Disclaimer
The terminal disclaimer filed on 7/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 17/478808 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-36, 38, 48, 50-54 and 68-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2009/0039249, hereinafter Wang in view of United States Patent No. 5,247,188, hereinafter Borden and United States Application Publication No. 2012/0196314, hereinafter Nawaz.
Regarding claim 31, Wang teaches a particulate matter sensor device (item 30) for detecting or characterizing particulate matter in a flow of an aerosol sample guided through the particulate matter sensor device (paragraph [0060]), comprising: an enclosure, the enclosure comprising a flow inlet and a flow outlet and defining a flow channel for guiding the flow of the aerosol sample through the particulate matter sensor device from the flow inlet to the flow outlet (the structure guiding the flow from the inlet (item 40) to the outlet (item 84)); a radiation source (item 56) arranged and configured to emit radiation into the flow channel for interaction of the radiation with at least some of the particulate matter in the flow of the aerosol sample (figure 1 and paragraph [0060]); a radiation detector (item 80) arranged and configured to detect at least part of said radiation after interaction with the particulate matter (paragraph [0061] and figure 1).
Wang fails to teach a flow modifying device configured to at least locally modify the flow of the aerosol sample, the flow modifying device comprising a constriction in or of the flow channel, the constriction constricting the flow channel in a continuous manner to direct at least part of the flow of the aerosol sample away from the radiation detector or the radiation source.
Borden teaches a particle monitor which has a flow modifying device (Borden, item 250) arranged closely upstream of the radiation detector or the radiation source (Borden, item 201), and configured to at least locally modify the flow of the aerosol sample for reducing particulate matter precipitation onto the radiation detector or onto the radiation source (Borden, column 3, lines 43-58), wherein the flow modifying device comprises a constriction in or of the flow channel (Borden, figure 3), the constriction being configured to direct at least part of the flow of the aerosol sample away from the radiation detector or the radiation source (Borden, figure 3), wherein said constriction extends over a constriction region and defines a constriction maximum (Borden, figure 3), and  wherein the radiation detector or the radiation source are arranged in a constriction recess (Borden, where item 201 is located) that is arranged in said constriction region and that extends radially into said constriction (Borden, figure 1) so that the gas can increase in velocity at the detector and decrease the total conductance due to the constriction opening (Borden, column 3, lines 43-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the flow modifying device of Borden which includes the constriction region and detector in the recess because it would increase the velocity of the gas at the detector and decrease the total conductance due to the constriction opening (Borden, column 3, lines 43-58).
Wang and Borden fail to teach a flow modifying device also having an additional flow opening for creating an additional flow into the flow channel, wherein the additional flow opening is configured to create the additional flow in such a manner that the additional flow overflows the radiation detector or the radiation source after the additional flow has entered the flow channel, thereby sheathing the radiation source or radiation detector.
Nawaz teaches a three-dimensional hydrodynamic focusing device which has a flow modifying device (Nawaz, item 10) which has an additional flow opening (Nawaz, items 12, 16 and 18) positioned in a radial wall section of the flow channel (Nawaz, figure 1) which sheath the sample closely before detection (Nawaz, paragraph [0037]) which allows for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a flow modifying device which has an additional flow opening which sheaths the sample closely before detection because it would allow for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]). The examiner notes that as the flow modifying device adds the additional flow as described in Nawaz to Wang, the additional flow would overflow and sheath a portion of the detector of Wang (item 66).
Regarding claim 32, Wang and Nawaz teach all limitations of claim 31; however, they fail to specifically disclose the distance from the flow opening to the radiation detector or radiation source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum distance from the additional flow opening to the radiation detector or radiation source to a range of 8 mm or less which would allow for the minimum amount of distortion cause by diffusion and/or gravity (Nawaz, paragraph [0044]) (MPEP § 2144.05 (II)).  
Regarding claim 33, modified Wang teaches wherein the additional flow opening is slit-like and extends in a circumferential direction with respect to the cross-section of the flow channel (the opening 12 is considered to be slit-like and extends in a circumferential direction).
Regarding claim 34, modified Wang, as described above, teaches all limitations of claim 31; however, they fail to specifically teach a filter associated with the additional flow opening.
Wang further teaches a filter (item 115) to capture particles and prevent them from fouling the flow measuring device and to maintain the purity of the sheath flow stream (paragraph [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a filter associated with the additional flow opening because it would prevent the additional flow from fouling the flow measuring device and to maintain the purity of the sheath flow stream (paragraph [0069]).
Regarding claim 35, modified Wang teaches comprising a secondary inlet that is separate from the flow inlet (see supra, the flow comes from a different part and is therefore separate from the sample flow), wherein the additional flow opening is supplied by a gas drawn into the particulate matter sensor device from the secondary inlet (intended use MPEP § 2114 (II)).
Regarding claim 36, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Wang and Nawaz and the apparatus of modified Wang is capable of having the additional flow being suction based. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Wang (see MPEP §2114).
Regarding claim 38, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Wang and Nawaz and the apparatus of modified Wang is capable of having the additional flow be equal to or less than 30% of a magnitude of the flow of the sample. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Wang (see MPEP §2114).
Regarding claim 48, Wang and Borden teach all limitations of claim 46; however, they fail to specifically disclose the distance from the constriction maximum to the radiation detector or radiation source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum distance from the constriction maximum to the radiation detector or radiation source to a range of 5 mm or less which would allow for the required velocity of the gas at the detector (Borden, column 3, lines 43-58) (MPEP § 2144.05 (II)).
Regarding claim 50, Wang and Borden teach all limitations of claim 46; however, they fail to specifically disclose the ratio of a constricted clear minimum width at the constriction maximum and an average flow channel diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum ratio of a constricted clear minimum width at the constriction maximum and an average flow channel diameter to a range of 0.2 to 0.95 which would allow for the required velocity of the gas at the detector (Borden, column 3, lines 43-58) (MPEP § 2144.05 (II)).
Regarding claim 51, Wang and Borden teach all limitations of claim 46; however, they fail to specifically disclose a distance between the radiation detector and the constriction maximum is less than two thirds of a downstream half-length of the constriction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum distance between the radiation detector and the constriction maximum to less than two thirds of a downstream half-length of the constriction which would allow for the required velocity of the gas at the detector (Borden, column 3, lines 43-58) (MPEP § 2144.05 (II)).
Regarding claim 52, Wang and Borden teach all limitations of claim 46; however, they fail to specifically disclose the opening angle change per millimeter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum opening angle change per millimeter to a range of 1° per mm and 10° per mm which would allow for the required velocity of the gas at the detector (Borden, column 3, lines 43-58) (MPEP § 2144.05 (II)).
Regarding claim 53, Wang and Borden teach all limitations of claim 46; however, they fail to specifically disclose the maximum opening angle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum maximum opening angle to a range 1° and a stall angle, said stall angle being in a range of 5° to 10° which would allow for the required velocity of the gas at the detector (Borden, column 3, lines 43-58) (MPEP § 2144.05 (II)).
Regarding claim 54, Wang and Borden teach all limitations of claim 46; however, they fail to specifically disclose that the distance L0 between said constriction maximum and a position of a maximum opening angle Θmax follows a formula.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum maximum opening angle to a follow the formula listed in the claim which would allow for the required velocity of the gas at the detector (Borden, column 3, lines 43-58) (MPEP § 2144.05 (II)).
Regarding claim 68, modified Wang teaches wherein the additional flow opening is arranged in a radial wall section of the flow channel, the radial wall section radially delimiting the flow channel upstream of the radiation detector or the radiation source (see supra).
Regarding claim 69, Wang, Borden and Nawaz teach all limitations of claim 31; however, modified Wang is silent as to the placement of the constriction region and the additional flow opening. 
It would have been an obvious matter of design choice to make the additional flow opening downstream of the constriction maximum, since such a modification would only involve shifting the location of additional flow opening. Shifting the location of a part is within the general skill of a worker as a matter of obvious engineering choice. The Applicant has not disclosed that having the specific location of the additional flow opening relative to the constriction maximum solves any stated problems or is for any particular purpose and it appears that the combination would perform suitably well with any suitable placement of the additional flow opening.	
Regarding claim 70, Wang, Borden and Nawaz teach all limitations of claim 32; however, modified Wang is silent as to the placement of the constriction region and the additional flow opening. 
It would have been an obvious matter of design choice to make the additional flow opening upstream of the constriction maximum, since such a modification would only involve shifting the location of additional flow opening. Shifting the location of a part is within the general skill of a worker as a matter of obvious engineering choice. The Applicant has not disclosed that having the specific location of the additional flow opening relative to the constriction maximum solves any stated problems or is for any particular purpose and it appears that the combination would perform suitably well with any suitable placement of the additional flow opening.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Borden and Nawaz as applied to claim 31 above, and further in view of United States Application Publication No. 2011/0286888, hereinafter Barlag.
Regarding claim 37, Wang and Nawaz teach all limitations of claim 31; however, they fail to teach a circuit board having at least one through-hole, wherein the radiation detector is mounted on the circuit board, and wherein the particulate matter sensor device is configured such that the at least one additional flow traverses the circuit board through the at least one through-hole.
Barlag teaches a sensor device which has a circuit board (Barlag, paragraph [0046]) having at least one through-hole (Barlag, paragraph [0046]), wherein the radiation detector is mounted on the circuit board (Barlag, paragraph [0046]), so that the hole can allow for flow through the through-hole (Barlag, paragraph [0046]) and to hold and connect the detector on.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a circuit board with a through hole with the radiation detector mounted on the circuit board because it would allow for the hole to allow for flow through the through-hole (Barlag, paragraph [0046]) and to hold and connect the detector on the circuit board. The examiner notes that the additional flow would be capable of overflowing the radiation detector, thereby rendering the claim as obvious.
	
Claims 57-63, 71 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nawaz and United States Application Publication No. 2002/0100416, hereinafter Sun.
Regarding claim 57, Wang teaches a particulate matter sensor device (item 30) comprising: an enclosure defining a flow channel (the structure guiding the flow from the inlet (item 40) to the outlet (item 84)); a radiation source (item 56) for emitting radiation into the flow channel for interaction of the radiation with particulate matter in an aerosol sample in the flow channel (figure 1 and paragraph [0060]); a radiation detector (item 80) for detecting at least part of said radiation after interaction with the particulate matter (paragraph [0061] and figure 1).
Wang fails to teach an additional flow opening for creating an additional flow into the flow channel.
Nawaz teaches a three-dimensional hydrodynamic focusing device which has a flow modifying device (Nawaz, item 10) which has an additional flow opening (Nawaz, items 12, 16 and 18) which sheath the sample before detection (Nawaz, paragraph [0037]) which allows for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a flow modifying device which has an additional flow opening which sheaths the sample before detection because it would allow for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]).
Wang and Nawaz fail to teach an environmental sensor for determining at least one environmental parameter, the environmental sensor being disposed in a flow path of the additional flow upstream from the additional flow opening; and a compensation device configured to read out the environmental sensor to determine an environmental parameter of the additional flow, the environmental parameter being indicative of a property of a gas in the additional flow, and to derive a compensated environmental parameter, the compensated environmental parameter being indicative of the property of the gas before said gas entered the particulate matter sensor device, the compensation device being configured to receive information indicative of an amount of heat ingress into the environmental sensor and/or into the gas of the additional flow before it reaches the environmental sensor, and to compensate for the heat ingress when determining the compensated environmental parameter.
Sun teaches an apparatus which determines the size of particles and that the volumetric flow rates of the sheath flow, the input aerosol flow, the monodisperse aerosol flow and excess flow directly affect the sizing accuracy of the particles and using a temperature sensor (Sun, item 56) to determine the incoming temperature along with a controller (compensation device) which receives the data from the sensor because the incoming temperature can affect the calibration for detectors within the device (Sun, paragraph [0050]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a temperature (environmental) sensor and compensation device to the additional flow stream upstream of the detector because incoming temperature can affect the calibration for detectors within the device (Sun, paragraph [0050]).
Please note:  Applicant has claimed a compensation device (which appears to be a type of controller) and only limitations to the compensation device itself will have weight and not the steps the compensation device will perform. For the steps of the compensation device to have patentable weight, the applicant should include language defining the compensation device as being programmed to or another accepted terminology to allow software limitations to have patentable weight in the claim.
Regarding claim 58, modified Wang teaches wherein the environmental sensor is configured to determine a temperature (see supra).
Regarding claim 59, modified Wang, as described above, teaches all limitations of claim 57; however, they fail to specifically teach a filter for filtering the additional flow and the environmental sensor downstream of the filter.
Wang further teaches a filter (item 115) to capture particles and prevent them from fouling the flow measuring device and to maintain the purity of the sheath flow stream (paragraph [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a filter for filtering the additional flow and to have the environmental sensor downstream of the filter because it would prevent the additional flow from fouling the flow measuring device and to maintain the purity of the sheath flow stream (paragraph [0069]).
Regarding claim 60 modified Wang teaches wherein the flow path of the additional flow is delimited by the enclosure (see supra, there would be channels for the additional flow which is considered to be the enclosure).
Regarding claim 61, modified Wang teaches wherein the enclosure defines a primary flow inlet into the flow channel and a secondary flow inlet for receiving a gas (intended use MPEP § 2114 (II)) that is to form the additional flow, the secondary flow inlet being separate from the primary flow inlet (see supra, the flow comes from a different part and is therefore separate from the sample flow).
Regarding claim 62, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Wang, Nawaz and Sun and the apparatus of modified Wang is capable of having a negative pressure formed at the secondary flow inlet. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Wang (see MPEP §2114).
Regarding claim 63, wherein the radiation detector is arranged in a flow path of the additional flow downstream from the environmental sensor (see supra).
Regarding claim 71, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Wang, Nawaz and Sun and the apparatus of modified Wang is capable of having the compensation device receive the specified information and act upon it. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Wang (see MPEP §2114).
Regarding claim 72, modified Wang teaches wherein the environmental sensor is configured to determine a temperature (see supra).
Regarding the rest of the limitations on how the compensation device compensates, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Wang, Nawaz and Sun and the apparatus of modified Wang is capable of having the compensation device receive the specified information and act upon it. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Wang (see MPEP §2114).

Claim 64 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Nawaz and Sun as applied to claim 57 above, and further in view of United States Application Publication No. 2014/0264077, hereinafter Tokhtuev.
Regarding claim 64, Wang, Nawaz and Sun teach all limitations of claim 57; however, the fail to teach the radiation detector and the environmental sensor are mounted on a common circuit board.
Tokhtuev teaches a detection system which has a temperature sensor and an optical detector formed on the same circuit board so that a more compact sensor can be made (Tokhtuev, paragraph [0074]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the radiation detector and the environmental sensor are mounted on a common circuit board because it would allow for a more compact sensor device (Tokhtuev, paragraph [0074]).
Regarding claim 66, modified Wang teaches wherein the radiation detector and the environmental sensor are arranged on opposite sides of the circuit board (see supra).

Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Nawaz, Sun and Tokhtuev as applied to claim 64 above, and further in view of Barlag.
Regarding claim 65, Wang, Nawaz, Sun and Tokhtuev teach all limitations of claim 64; however, they fail to teach the circuit board comprises one or more through-holes allowing the additional flow to traverse the circuit board. 
Barlag teaches a sensor device which has a circuit board (Barlag, paragraph [0046]) having at least one through-hole (Barlag, paragraph [0046]), wherein the radiation detector is mounted on the circuit board (Barlag, paragraph [0046]), so that the hole can allow for flow through the through-hole (Barlag, paragraph [0046]) and to hold and connect the detector on.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a through-hole to the circuit board because it would allow for the hole to allow for flow through the through-hole (Barlag, paragraph [0046]) and to hold and connect the detector on the circuit board.

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Wang in combination with Nawaz and Borden fail to teach having a flow modifying device have both a constriction portion and an additional flow opening is not found persuasive. Borden is being utilized for the adding of the constriction portion to the device of Wang so that it would increase the velocity of the gas at the detector and decrease the total conductance due to the constriction opening (Borden, column 3, lines 43-58). Nawaz is being utilized for the teaching of adding an additional flow opening to the device of Wang because it would allow for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]). As both of the reasons for combining Borden with Wang and Nawaz with Wang are different, one of ordinary skill in the art would have combined both of these structures and arrived at the claimed invention.
In response to applicant's argument that Barlag fails to teach the additional flow traverses the circuit board through the through-hole and overflows the radiation detector, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the through-hole on the circuit board would be capable of letting the additional flow move in the direction indicated.
In response to applicant's argument that Wang, Nawaz and Sun fail to teach the compensation device configured to perform in the manner specified, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As noted above, Applicant has claimed a compensation device (which appears to be a type of controller) and only limitations to the compensation device itself will have weight and not the steps the compensation device will perform. For the steps of the compensation device to have patentable weight, the applicant should include language defining the compensation device as being programmed to or another accepted terminology to allow software limitations to have patentable weight in the claim. Additionally, Sun discloses that the volumetric flows of all of the incoming streams are important and that the temperature of all of the incoming flows would affect the sizing accuracy of the device, that one of ordinary skill in the art would have measured the property of the additional flow and adjusted the detected value for the device based upon the measured property of the additional flow.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796